     Case 1:19-cv-01424-DAD-SAB Document 21 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT RILEY,                                       No. 1:19-cv-01424-DAD-SAB (PC)
12                        Plaintiff,
13             v.                                        ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14   GODWIN UGWUEZE, et al.,
                                                         (Doc. No. 20)
15                        Defendants.
16

17             Plaintiff Robert Riley is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On March 30, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that this action be dismissed for failure to state a cognizable claim for relief,

22   failure to comply with a court order, and failure to prosecute. (Doc. No. 20.) The findings and

23   recommendations were served on plaintiff and contained notice that objections thereto were due

24   within thirty (30) days. (Id.) No objections have been filed, and the time in which to do so has

25   passed.

26             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and proper analysis.
                                                         1
     Case 1:19-cv-01424-DAD-SAB Document 21 Filed 05/18/20 Page 2 of 2

 1        Accordingly:

 2              1. The March 30, 2020 findings and recommendations (Doc. No. 20) are adopted in

 3                 full;

 4              2. This action is dismissed for failure to state a cognizable claim for relief, failure to

 5                 comply with a court order, and failure to prosecute; and

 6              3. The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:     May 18, 2020
 9                                                         UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
